UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6525


FELIPE RAMIREZ,

                  Petitioner - Appellant,

          v.

ANDREW MANSUKHANI, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.   Bruce H. Hendricks, District Judge.
(1:14-cv-01765-BHH)


Submitted:   September 29, 2015             Decided:   October 16, 2015


Before NIEMEYER and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Felipe Ramirez, Appellant Pro Se.        Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Felipe Ramirez, a federal prisoner, appeals the district

court’s    order   accepting    the     recommendation         of    the   magistrate

judge     and   denying     relief     on       his    28   U.S.C.   § 2241      (2012)

petition.       We have reviewed the record and find no reversible

error.

     We review de novo a district court’s order denying relief

on a prisoner’s § 2241 petition alleging that the Federal Bureau

of Prisons (BOP) miscalculated his sentence.                    Yi v. Fed. Bureau

of Prisons, 412 F.3d 526, 530 (4th Cir. 2005).                       First, Ramirez

alleges that 18 U.S.C. § 3585(b) (2012) entitles him to credit

for time served between the imposition of his state sentence and

his federal sentence.        Under that statute,

     [a] defendant shall be given credit toward the service
     of a term of imprisonment for any time he has spent in
     official detention prior to the date the sentence
     commences . . . as a result of the offense for which
     the sentence was imposed . . . that has not been
     credited against another sentence.

18 U.S.C. § 3585(b) (emphasis added).                   Because the time Ramirez

served between the imposition of the two sentences was credited

toward the service of his state sentence — a sentence for an

offense involving the same underlying conduct as his federal

conviction — Ramirez was not entitled to credit under § 3585(b).

        Second, Ramirez argues that the sentencing court imposed a

federal     sentence      concurrent    to       the    entirety     of    his   state


                                            2
sentence.         In its oral pronouncement of sentence, the sentencing

court       stated      that    Ramirez’s       federal    sentence     was   “to     run

concurrent to the discharged undischarged term of imprisonment

[in Ramirez’s state case].”                The court’s written judgment states

that Ramirez’s federal sentence was “to run concurrent with the

undischarged term of imprisonment [in Ramirez’s state case].”

       “It    is     normally     the    rule      that   where   a   conflict   exists

between an orally pronounced sentence and the written judgment,

the oral sentence will control.”                     United States v. Osborne, 345
F.3d 281,   283    n.1    (4th    Cir.    2003).      However,     if   the   oral

pronouncement is ambiguous, then a reviewing court looks to the

written      judgment      to    resolve       the   ambiguity.       Id.     Here,    an

ambiguity exists in the sentencing court’s use of the phrase

“discharged        undischarged         term    of    imprisonment”     in    its   oral

pronouncement.           Accordingly, we resort to the written judgment

to resolve the ambiguity and conclude that the sentencing court

intended to run Ramirez’s federal sentence concurrent only to

the undischarged portion of his state sentence.                         Thus, the BOP

properly calculated Ramirez’s sentence and his release date. *


       *For the first time on appeal, Ramirez argues that his
sentence violates U.S. Sentencing Guidelines Manual § 5G1.3
(2010).   This argument, to the extent it is cognizable through
§ 2241, see United States v. Surratt, 797 F.3d 240, 247 (4th
Cir. 2015), is waived because Ramirez did not present it to the
district court.   See In re Under Seal, 749 F.3d 276, 285 (4th
Cir. 2014) (“Our settled rule is simple: absent exceptional
(Continued)
                                               3
     Therefore,   although    we    grant   leave   to   proceed   in   forma

pauperis, we affirm the district court’s judgment.               We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before    this     court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




circumstances, we do not consider issues raised for the first
time on appeal.” (alterations and internal quotation marks
omitted)).



                                     4